Citation Nr: 1718146	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1990. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the period prior to August 17, 2010 the Veteran's low back disability with degenerative disc disease was manifested by complaints of ongoing pain, difficulty standing, walking, sitting for extended periods, with moderate symptoms of reoccurring attacks; and was not characterized by limitation of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, severe symptoms of a lumbosacral strain, or incapacitating episodes as defined by VA have not been shown.

2. Treatment records from August 17, 2010 reported the Veteran's low back disability with degenerative disc disease was manifested by complaints of ongoing pain, pain radiating, difficulty standing, walking and sitting for extended periods with functional loss more nearly approximating forward flexion restricted to 30 degrees.   

3. For the period from August 17, 2010 forward, the Veteran's low back disability with degenerative disc disease was manifested by complaints of ongoing pain, difficulty standing, walking and sitting for extended periods, with moderate symptoms of reoccurring attacks and was characterized by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; but not by favorable ankylosis of the entire thoracolumbar spine, severe symptoms of a lumbosacral strain, or incapacitating episodes as defined by VA have not been shown.

4. The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training and employment history. 


CONCLUSIONS OF LAW

1. Prior to August 17, 2010 the criteria for a rating in excess of 20 percent for a low back disability with degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016); 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2. From August 17, 2010 forward the criteria for a 40 percent rating, but no higher, for low back disability with degenerative joint disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.3 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a low back disability. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. As to TDIU, correspondence was sent to the Veteran in March 2016, notifying him of the evidence needed to substantiate a claim for TDIU. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

During the hearing, the VLJ clarified the issue, determined that there were potential outstanding records, explained an increased rating claim, and held the record open for 60 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA, identified private treatment records, and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2003, May 2009 and June 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Compliance with Prior Remand

Previously, the case was remanded in February 2015 for the Veteran to be afforded a VA examination to determine the severity of his service-connected low back disability with degenerative disc disease (DDD). The Veteran was provided with a VA examination in June 2015, addressing the current severity of his low back disability. In addition VA treatment records from September 2009 to August 2016 have been associated with the claims file.  The Board finds that there has been substantial compliance with prior remands.

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the initial rating claim for a low back disability has materially changed and will be addressed as noted above as staged ratings.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Analysis

The Veteran contends he is entitled to a rating in excess of 20 percent for his service-connected low back disability. The Veteran contends his low back disability has worsened and warrants an increased rating.  The Veteran's low back disability is currently rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292. Additionally, in a May 2016 rating decision the RO granted service connection for left lower extremity radiculopathy rated at 20 percent disabling effective August 17, 2010, and service connection for right lower extremity radiculopathy rated at 20 percent disabling effective August 17, 2010, under Diagnostic Code 8526. The Board will address ratings for the period prior to August 17, 2010 first, as herein the Veteran is granted a 40 percent rating from this date forward, followed by the ratings for the period from August 17, 2010 forward, applying all pertinent Diagnostic Codes.  

During the appeal period the Diagnostic Codes for the spine were amended, and the Board will address whether an increased rating is warranted under either rating criteria.

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2016).  The RO has notified the Veteran of all applicable regulatory changes.  

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2016). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

A. Prior to August 17, 2010

Prior to August 17, 2010, the Veteran's low back disability was rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292, moderate limitation of motion. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent is warranted for the Veteran's low back disability for the period prior to August 17, 2010. At different times during the period on appeal, the Veteran has reported his low back disability was manifested by, pain, radiating to his lower extremities and hip, resulting in flare-ups at times with difficultly sitting and walking for long periods of time. The Veteran has further reported at times he has been bedridden due to flare-ups and pain. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his low back disability during this period on appeal.

The Veteran was provided with a VA examination in February 2003. The Veteran reported ongoing low back pain, for which he takes medication. See February 2003 VA examination. The examiner noted forward flexion from 0 to 100 degrees and extension 0 to 30 degrees. Examination of the lower extremities noted no muscle atrophy, active and equal, deep tendon reflexes, and with light touch, pain and vibratory sense were preserved. The examiner noted the Veteran's injuries post-service including several automobile accidents and an accident at a concert. Id. 

Next, the Veteran was provided with a VA examination in May 2009. The Veteran reported ongoing worsening pain radiating into his hip and tailbone, being unable to stand for more than 5 to 10 minutes and prolonged sitting, standing, and walking resulted in aggravating pain. See May 2009 VA examination. The Veteran reported some numbness in his left lateral thigh, and denied loss of bowel or bladder control. Posture was normal with antalgic gait. The examiner noted incapacitating episodes and during the last 12 month period the Veteran reported he was incapacitated 7 to 10 days a month. Sensory examination of the lower extremities noted pinprick, light touch and position sense were 2/2 bilaterally. A reflex and motor examination was normal. Stiffness, weakness and spasms were noted. Muscle tone was normal and no muscle atrophy was noted. Range of motion testing noted forward flexion was 0 to 40 degrees, extension 0 to 15 degrees, left lateral flexion was 0 to 20 degrees, right lateral flexion was 0 to 20 degrees. No ankylosis was noted. There was pain on range of motion, with no additional limitation after repetitive use. The examiner noted the Veteran's incapacitating episodes were due to intervertebral disc syndrome. The Veteran's lumbar spine affects his daily living activities moderately impacting completing chores and traveling and severely impacting exercise, sports and recreational activities. A diagnosis of degenerative joint changes and mild retrolisthesis of L5 vertebral body and degenerative changes of the SI joint was noted. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and on objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's low back disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

Private treatment records and SSA records have also been associated with the claims file. VA treatment records in September 2007 note the Veteran reported a 3 day flare-up and pain radiating to his lower extremities. See September 20, 2007 VA treatment record.  

Based on the lay and medical evidence of record, the Board finds that the Veteran's low back disability does not more nearly approximate the criteria warranted for an increased rating during this period. The Board notes the Veteran's contentions regarding his increased pain which is exacerbated by walking, sitting, standing and bending for prolonged periods.  Further, the Veteran has reported at times he is confined to bed due to pain and flare-ups. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.

Since December 4, 2002, the Veteran has been rated as 20 percent disabling under Diagnostic Code 5292, moderate, limitation of motion. This was the rating criteria in effect prior to September 26, 2003, as noted above. Under Diagnostic Code 5292, the Veteran's symptoms did not rise to the level of a 40 percent rating as severe symptoms were not present. Prior to September 2003, a lumbosacral strain was rated under Diagnostic Codes 5295 and 5292. The Board has considered whether a higher rating under Diagnostic Codes 5292, 5295 is warranted. Under Diagnostic Code 5295, a 40 percent rating is warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of joint space. There was no indication during the appeal that the Veteran has experienced listing of the whole spine to the opposite side, positive Goldwaite's sign, or marked limitation of forward bending in the standing position. VA examinations and treatment records note forward flexion of the spine to be from 40 to 100 degrees. Under Diagnostic Code 5292 limitation of motion, a 40 percent rating is warranted if limitation of motion is severe, which the Veteran's limitation of motion was not severe. During the appeal, the Veteran's forward flexion ranged between 40 to 100 degrees. Extension ranged between 15 to the normal endpoint of 30 degrees. Right and left lateral flexion ranged between 10 to 20 degrees. The Board notes the Veteran's range of motion has varied throughout the appeal period, however his symptoms have not warranted an increased 40 percent rating for severe limitation of motion under Diagnostic Codes 5292, 5295 at any point during the appeal. 38 C.F.R. § 4.71a Diagnostic Code 5292, 5295 (2002). 

Under Diagnostic Code 5293, the rating criteria in effect prior to September 23, 2003 will be considered. The Veteran has a diagnosis of IVDS. See May 2009 VA examination. Under Diagnostic Code 5293 the Veteran's symptoms did not rise to the level of a 40 percent rating during the period on appeal as severe symptoms, with reoccurring attacks and intermittent relief were not present. The Board notes the Veteran frequently reported ongoing attacks, in September 2007 the Veteran reported a 3 day flare-up and in May 2009 he noted ongoing incapacitating episodes.  At times during the period on appeal the Veteran has reported flare-ups which result in time he is confined to bed but the Veteran's symptoms have not risen to the level of severe, as there is no indication of recurring attacks with intermittent relief.

Next turning to the regulations effective September 26, 2003, after the rating disabilities of the spine were revised and the diagnostic codes reclassified the Board finds a rating in excess of 20 percent for his low back disability is not warranted. The Veteran's current Diagnostic Code is 5292, limitation of motion which under the revised regulations is rated under Diagnostic Code 5242, permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation. Under Diagnostic Code 5237, lumbosacral strain and Diagnostic Code 5242 degenerative arthritis of the spine a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. VA examinations and treatment records are absent for indications of ankylosis of the thoracolumbar spine, or forward flexion of 30 degrees or less. VA examinations noted forward flexion from 40 to 100 degrees. As such, an increased rating under Diagnostic Code 5237 or Diagnostic Code 5242 is not warranted during this period on appeal. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2016).  

Next, under Diagnostic Code 5243, evaluation can be under the General Rating Formula for Diseases or Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Treatment records indicate incapacitating episodes at times during the period on appeal. However, Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Treatment records did not indicate the Veteran has been prescribed bed rest by a physician during the appeal. While the Veteran has at times reported instances of incapacitating episodes the VA examiner in May 2009 noted that the Veteran has incapacitating episodes of the spine and is limited to walking  a quarter of a mile. On examination the Veteran reported he was incapacitated for 7 to 10 days per month, but there is no indication such was prescribed by a doctor.  Further, when incapacitating episodes have been reported, there is no indication his flare-ups result in the Veteran being prescribed bed rest by a doctor. As such the Board finds that an increased rating under Diagnostic Code 5243 is not warranted. 

Thus in summary, the Board has considered whether the Veteran's current low back disability should be rated under the rating criteria prior to September 2002 or the rating criteria implemented in September 2002, and the rating criteria effective September 2003 and has considered whether a higher rating is warranted under any applicable criteria for the period prior to August 17, 2010. However, the Board finds that rating in excess of 20 percent is not warranted for the Veteran's low back disability for this period on appeal under the applicable rating criteria.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. The May 2009 VA examination noted objective evidence of pain on active range of motion; however no additional limitation of motion was noted after three repetitions. Consequently, a higher rating is not warranted on this basis.

Further, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted. In this case, the Veteran is currently service-connected for left lower extremity radiculopathy rated as 20 percent disabling effective August 17, 2010. In addition, the Veteran is service connected for right lower extremity radiculopathy rated as 20 percent disabling effective August 17, 2010. The VA examiner in May 2009 noted sensory, reflex and motor examinations of the Veteran were normal. Muscle tone was normal and no muscle atrophy was noted. Prior to August 17, 2010, in the absence of any quantifiable neurologic impairment, there is no basis to rate a condition. Accordingly, a separate evaluation for neurologic manifestations is not warranted for this period.

B. From August 17, 2010 Forward

Here the Board finds a staged rating is warranted, turning to the rating assigned from August 17, 2010 forward, as granted herein, the Veteran's low back disability has been assigned a 40 percent rating under 38 C.F.R. § 5242. Treatment records from August 17, 2010 forward note the Veteran experiences pain and forward flexion is limited to 30 degrees or less. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding that a rating in excess of 40 percent for the Veteran's low back disability from August 17, 2010 is warranted. 

At different times during the period on appeal, the Veteran has stated that his low back disability was manifested by pain, radiating to his lower extremities and hip, resulting in flare-ups at times with difficultly sitting and walking for long periods of time. The Veteran has further reported at times he has been bedridden due to flare-ups and pain. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his low back disability during the period on appeal.

The Veteran was provided with a VA examination in June 2015. The Veteran reported ongoing pain sharp and shooting to his lower extremities. See June 2015 VA examination. The Veteran reported his pain is exacerbated by activity which is relived with rest. No bowel or bladder problems were noted. He reported experiencing flare-ups 1 to 2 times a week, lasting several hours to days. The Veteran reported he is able to walk a block and sit or stand for no more than 10 minutes. Range of motion of forward flexion was 0 to 50 degrees, extension 0 to 30 degrees, right lateral flexion 0 to 15 degrees and left lateral flexion 0 to 10 degrees. The examiner noted the Veteran was not experiencing a flare-up at the time of examination and as such was unable to provide additional range of motion loss due to a flare-up. The examiner noted pain, with pain on weight bearing on range of motion testing but found such does not result in a functional loss. Repetitive use testing noted no additional range of motion loss. After repetitive motion forward flexion increased from 50 degrees to 60 degrees. Localized tenderness and guarding were noted which result in abnormal gait or abnormal spinal contour. The examiner noted the Veteran was able to sit for 22 minutes prior to needing to stand during the examination. No muscle atrophy was noted and reflexes were normal. Straight leg test was negative bilaterally. Bilateral radiculopathy in the lower extremities with severe pain, paresthesia and numbness was noted.  IVDS was noted, and the examiner noted no bed rest and treatment prescribed by a physician in the past 12 months. Imaging noted L4-S1 posterior lumbar fusion, with mild-moderate DDD at L3-L4 and relativity mild degenerative retrolisthesis at L3-L4 and L2-L3. The examiner noted degenerative arthritis of the spine, IVDS, spinal fusion, spinal stenosis, and bilateral radiculopathy. Id. 

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and an objective examination of the Veteran, this is entitled to significant probative weight in determining the severity of the Veteran's low back disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file. June 2011 treatment records note the Veteran reported difficulty getting dressed due to ongoing low back pain. See June 7, 2011 VA treatment record. In December 2011, the Veteran reported spending several months in bed. See December 9, 2011 VA primary care note. 

A February 2013 MRI of the lumbar spine noted degenerative changes seen from L1-2 through L3-4 resulting in significant stenosis of the central canal most severely at L3-4 with multilevel moderately severe neuro foraminal stenosis on the right side greater than the left. See February 15, 2013 MRI. 

In March 2013 the Veteran reported being in significant back pain and had recently spent 2 weeks in bed due to pain. See March 7, 2013 VA physical therapy consult. The Veteran reported pain was 6/10. In June 2014, the Veteran reported ongoing low back pain radiating to his lower extremities, without any bowel or bladder problems. See June 16, 2014 VA pain consult. 

Private treatment records and SSA records have also been associated with the claims file. In August 2012 the Veteran reported recently there were 14 days where he was unable to get out of bed due to increased low back pain. See August 20, 2016 treatment record. In October 2012 the Veteran reported increased low back pain radiating to his hips, butt, and posterior left leg with prolonged sitting or driving. See October 17, 2012 treatment record. Treatment records in November 2012 note decreased range of motion in lumbar spine with ongoing spasms and tenderness. See November 21, 2012 treatment record. 

In January 2013, the Veteran reported constant lumbar pain radiating to his hip, butt and lower extremities, which increases with prolonged sitting and standing. 
February 2013 treatment records noted decreased range of motion in the lumbar spine. See February 7, 2013 treatment record. In addition the Veteran noted weakness in his left leg and occasional stumbling as a result but no falls. Occasional muscle spasms were reported. See February 7, 2013 private treatment record. 

In April 2013 low back pain with radiculopathy was noted, and no unfavorable ankylosis was reported. See April 3, 2013 private treatment record. On range of motion as to forward flexion the Veteran experienced pain at 30 degrees or less. The examiner noted tenderness, sensory loss and reflex changes and that the Veteran is unable to perform activities of daily living. The Veteran's treating physical noted the Veteran has not been prescribed bed rest due to a period of acute signs and symptoms as a result of IVDS. The Veteran's treating physician noted moderately severe right and left lower extremity radiculopathy. Id. 

April 2014 treatment records note decreased range of motion in the lumbar spine with ongoing spams and tenderness. See April 10, 2014 private treatment record. A May 2014 follow-up noted ongoing frequent low back spasms and radiating pain, numbness and tingling. See May 6, 2014 treatment record. August 2014 treatment records note the Veteran reported recently being confined to his bed for several days due to ongoing spasms. See August 27, 2014 private treatment records. 

Treatment records in April 2015 note the Veteran reported increased low back pain in the last month and recently spent several days in bed due to pain. See April 6, 2015 private treatment record. The Veteran's balance was steady and no bladder or bowel issues were reported. Id. 

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability is not warranted. At no point during the period on appeal has the evidence shown a 50 or 60 percent rating is warranted. The Board notes the Veteran's contentions regarding his increased pain which is exacerbated by walking, sitting, standing and bending for prolonged periods.  Further, the Veteran has reported at times he is confined to bed due to pain and flare-ups. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.

As granted herein, since August 17, 2010, the Veteran has been rated as 40 percent disabling. Board notes that a 40 percent rating is the maximum available under Diagnostic Code 5242 based upon limitation of function. As no higher schedular rating is available, an increased schedular rating is not warranted. AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Next, under Diagnostic Code 5243, evaluation can be under the General Rating Formula for Disease or Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating. A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Treatment records indicate incapacitating episodes at times during the period on appeal. However, Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Treatment records did not indicate the Veteran has been prescribed bed rest by a physician during the appeal. While the Veteran has at times reported instances of incapacitating episodes the VA examiner in May 2009 noted that the Veteran has incapacitating episodes of the spine and is limited to walking  a quarter of a mile. On examination the Veteran noted he was incapacitated for 7 to 10 days per month, but there is no indication such was prescribed by a doctor. See June 2015 VA examination. Further, when incapacitating episodes have been reported, there is no indication his flare-ups result in the Veteran being prescribed bed rest by a doctor. As such the Board finds that an increased rating under Diagnostic Code 5243 is not warranted. 

The Board finds that rating in excess of 40 percent is not warranted for the Veteran's low back disability for this period on appeal under the applicable rating criteria.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. The June 2015 VA examination noted objective evidence of pain on active range of motion; however no additional limitation of motion was noted after three repetitions. Consequently, a higher rating is not warranted on this basis.

Further, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted. In this case, the Veteran is currently service-connected for left lower extremity radiculopathy rated as 20 percent disabling effective August 17, 2010. In addition, the Veteran is service connected for right lower extremity radiculopathy rated as 20 percent disabling effective August 17, 2010.  The VA examiner in June 2015 noted bilaterally decreased sensory upper legs. The examiner noted the Veteran's right side radiculopathy was moderate and his left side was severe. Under 38 C.F.R. § 4.124a, Diagnostic Code 8526, incomplete paralysis of anterior crural nerve warrants a 20 percent rating when moderate and a 30 percent rating when severe. Evidence of record does not show nerve damage is severe. While the VA examiner noted left side radiculopathy was severe the overall evidence of record shows radiculopathy most closely approximates moderate incomplete paralysis of the anterior crural nerve. Significantly, there is no evidence of atrophy or diminished reflexes. As such an increased rating for radiculopathy is not warranted. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 40 percent from August 17, 2010 forward for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's low back disability is manifested by pain, increased pain that is exacerbated by walking, standing, sitting or bending for extended periods with ongoing pain and at times numbness radiating to the Veteran's lower extremities and flare-ups resulting in the Veteran being unable to walk and complete activities of daily living at times. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5295, 5292. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain and limitations on standing, sitting and walking they are inherently contemplated by the criteria. The Veteran's limitations on sitting, standing and walking are largely attributed to his low back disability with DDD, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5292. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine rated as 20 percent disabling prior to August 17, 2010 and rated as 40 percent disabling from August 17, 2010 forward, left lower extremity radiculopathy rated 20 percent disabling effective August 17, 2010, right lower extremity radiculopathy rated 20 percent disabling effective August 17, 2010, residuals right thumb injury rated 10 percent disabling prior to March 1, 2015 and rated noncompensable from March 1, 2105 forward. 

The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

VI. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case the Veteran meets the threshold requirements for a TDIU. From August 17, 2010 forward the Veteran has had a combined rating of 60 percent for his service-connected disabilities. Since August 17, 2010 the Veteran has been service connected for a low back disability with DDD rated as 40 percent disabling, as granted herein. Since August 17, 2010 forward, the Veteran has been service connected for radiculopathy of the left lower extremity associated with low back DDD rated as 20 percent disabling and radiculopathy of the right lower extremity with low back DDD rated as 20 percent disabling. Prior to March 1, 2015 the Veteran was service connected for right thumb residuals rated as 10 percent disabling, and rated as noncompensable from March 1, 2015. While these disability ratings do not meet the individual criteria for TDIU when combined directly, several of the disabilities affect the same body system. Specifically the low back disability, and left and right lower extremity radiculopathy associated with low back disability are all orthopedic in nature. As such, these disabilities can be treated as a single disability for the purposes of meeting the single disability rated at least 40 percent 38 C.F.R. § 4.16(a). When combined, the Veteran's low back disability, right lower extremity radiculopathy and left lower extremity radiculopathy result in a 60 percent rating. 38 C.F.R. § 4.25(a), Combined Rating Table. As, the Veteran has a single disability rated at 60 percent the schedular criteria for TDIU are met. 38 C.F.R. § § 3.340, 3.341, 4.16(a). 

Based on the Veteran's low back disability with DDD and right and left lower extremity radiculopathy the Board finds the Veteran is factually unable to engage and maintain substantially gainful employment.

The Veteran reports he is unable to work due to his service-connected low back disability and right and left lower extremity radiculopathy and his corresponding physical limitations. See May 2012 Application for Increased Compensation Based on Unemployability. In this case the Veteran has been unemployed since April 1997. See May 2012 Veteran's Application for Increased Compensation based on Unemployability. The Veteran reports he was employed in law enforcement from May 1991 until April 1997. Id. In service from September 1982 to September 1990 the Veteran served in the security police squadron as a law enforcement supervisor and military dog handler. See DD 214. 

A Social Security Administration (SSA) determination has been associated with the claims file indicating that the Veteran has been disabled since July 1995 in part due to disorders of the back. See June 1998 SSA Disability Determination and Transmittal. Additionally, numerous documents reflecting the Veteran's inability to secure or follow substantially gainful employment in occupations which he has experience supports that the Veteran is unable to engage and maintain substantially gainful employment as a result of his service connected disabilities. 

The Veteran's treating neurologist noted he is unable to be gainfully employed solely due to his low back pain. See October 28, 2010 private opinion. April 2013 correspondence from the Veteran's treating physician noted he is permanently disabled. See April 3, 2013 lumbar spine impairment questionnaire. His treating physician noted the Veteran is unable to perform activities of daily living and he is unable to be gainfully employed. In a work setting it was noted it would be necessary for the Veteran not to sit continuously, and not to stand/walk continuously, with varied opportunities for moving around. It was noted the Veteran can occasionally lift up to 5 pounds but no greater. Further, the Veteran's pain and associated symptoms constantly interfere with his attention and concentration. Finally, the Veteran's neurologist noted he is likely to be absent from work due to his spinal impairment and treatment more than 3 times a month. Id. 

The Veteran's treating neurologist noted that the Veteran continues to be seen on a monthly basis for low back pain with radiculopathy and his condition has remained unimproved. His physician noted the Veteran is permanently and totally disabled as a result of his lumbar spine impairment. See November 21, 2014 opinion. The Board finds the opinion of his treating neurologist to be of probative value. 

The VA examiner in June 2015 noted the Veteran's low back disability impacts his ability to work and noted the Veteran has disturbance of locomotion and interference with sitting and standing. See June 2015 VA examination. The examiner noted he was able to sit for 22 minutes before needing to stand up. The examiner noted the Veteran drove himself to the examination, and when he dropped his pen on the floor he was able to bend forward and pick the pen up. The Veteran reported experiencing flare-ups once a week which result in the Veteran resting. 

Considering the evidence of record and the Veteran's prior service and post-service experience solely in law enforcement which involved standing, walking and lifting for prolonged periods, the Board finds that the evidence demonstrates the Veteran is unable to obtain or maintain substantially gainful employment. As such, entitlement to TDIU is warranted. 



ORDER

Entitlement to a rating in excess of 20 percent prior to August 17, 2010 for low back disability with degenerative disc disease is denied. 

Entitlement to a 40 percent rating for low back disability with degenerative disc disease effective August 17, 2010 is granted.

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


